Citation Nr: 1430111	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-42 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied the Veteran's claims for a rating in excess of 30 percent for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis (right hand disability) and for an increased (compensable) rating for bilateral hearing loss.  In April 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In September 2012, the Board denied the claims for increased ratings of his right hand disability and bilateral hearing loss.  Based upon statements made by the Veteran during the course of the appeal, the Board found that the Veteran had raised the matter of his entitlement to a TDIU due to his right hand disability as a component of that claim for increased rating (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include development and adjudication.  After accomplishing further action, the RO/AMC adjudicated but denied the TDIU claim (as reflected in a March 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file currently contains no documents.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished, to the extent possible.

2.  The Veteran has been awarded service connection for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis, rated as 30 percent disabling from June 1, 2003.

3.  The percentage requirement for award of a schedular TDIU due to the right hand disability is not met, and at no point pertinent to the January 2008 claim for increase has the Veteran's service-connected right hand disability, alone, been shown by competent,  probative evidence to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, after the Board's September 2012 remand, the Veteran was sent three notice letters pertinent to the matter of the claim for a TDIU claim due to the right hand disability, to include on an extra-schedular basis, in October 2012, December 2012, and March 2013, prior to the denial of the TDIU claim  in the May 2013 rating decision on appeal.  These letters informed the Veteran of regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA and also with general information pertaining to VA's assignment of disability ratings and effective dates.  

Additionally, the December 2012 letter informed the Veteran of what was needed to establish entitlement to a TDIU due to right hand disability.  Thereafter, the Veteran was afforded several opportunities to respond with additional argument, information and/or evidence.  Hence, the Veteran is not shown to be prejudiced by the content or timing of these notices.  Additionally, neither the Veteran nor his representative has alleged a deficiency in these notices.  Thus, the Board concludes that any error or omission in the content or timing of the notice provided has not precluded the Veteran from effectively participating in the processing of his claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, and the reports of March 2008 and September 2011 VA examinations.  Also of record and considered in connection with the appeal are written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

As noted, the Board sought further development of the claim on appeal in August 2013.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).

In September 2012, the Board directed that the  RO/AMC furnish the Veteran with a VA Form 21-8940 to enable him to file a formal application for a TDIU due to his right hand disability; send a letter to the Veteran and his representative requesting additional information and any necessary authorization to enable the RO to obtain additional information along with an explanation of how to establish entitlement to a TDIU due to the right hand disability ( to include on an extra-schedular basis pursuant to under 38 C.F.R. § 4.16(b)); and then to accomplish any other notification and/or development as warranted  (to include arranging for the Veteran to undergo  examination) before initially adjudicating the claim.  

As indicated, the letters sent in October 2012, December 2012, and March 2013, collectively, satisfied the directives of the Board's September 2012 remand insofar as providing notice pertinent to the TDIU claim.  However, the Veteran failed to respond to any of these letters.  Subsequently, the Veteran's TDIU claim was adjudicated and the Veteran was issued an SSOC concerning the denial.  

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The United States Court of Appeals for Veterans Claims (Court) has also held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b), (c).

Under the circumstances of this case, the Board finds that the RO/AMC has complied with the remand instructions to the extent possible, and no further action in this regard is warranted.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial, rather than strict, compliance with the terms of a Board remand is required).

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for a TDIU due to right hand disability.  However, as will be discussed in more detail below, given the pertinent facts, no such examination or medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

The Veteran has been awarded service connection for  residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis, rated as 30 percent disabling from June 1, 2003.  In the September 2012 decision, the Board denied a rating in excess 30 percent for that disability; therefore, the Veteran retains the 30 percent rating for the right hand disability.  The 30 percent  rating does not meet the percentage requirement of 60 percent for a schedular TDIU due to a single disability.  38 C.F.R. § 4.16(a).

However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases-and  pursuant to specifically prescribed procedures-when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

The central inquiry is whether the Veteran's service connected disability(ies), alone, is/are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529(1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, there is no competent, probative evidence indicating that the Veteran's right hand disability has actually rendered him unemployable at any point pertinent to the 2008 claim for increased rating for his right hand disability.   

During the March 2008 VA examination, the Veteran indicated that he had retired in 2003, after 30 years of employment as a mail carrier, primarily because of weakness in his dominant, right hand which caused him to drop mail.  In the September 2011 VA examination report, the examiner indicated that the Veteran's right hand condition impacted his ability to work based upon the Veteran's reports of significant limitation in performing regular daily activities such as grasping, pulling or pushing properly; however, the examiner provided no opinion or other information as to whether the Veteran was unable to secure and follow substantially gainful employment.  

In light of the Veteran's statements to the March 2008 examiner, as noted, in September 2012, the Board expanded the appeal to include the matter of a  TDIU due to  right hand disability and remanded this matter for development and adjudication   On remand, the RO/AMC sent the Veteran letters in October 2012, December 2012, and March 2013 requesting information from him to assist him in developing his claim.  However, the Veteran did not respond to any of these letters, and he has not provided the RO/AMC with any information or evidence to support his TDIU claim.  Consequently, there is no competent evidence, medical or otherwise, demonstrating that the Veteran is unemployable due to his service-connected right hand disability.

Furthermore, to the extent that the Veteran and/or has representative has/have attempted to establish the Veteran's s entitlement to a TDIU on the basis of  lay assertions, alone, the Board emphasizes that neither has been shown to possess expertise in medical or vocational matters.  See e.g., 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hence, any lay assertions in this regard have no probative value.

Moreover, there is no probative opinion on this point.  As mentioned above, the Veteran has not been afforded a VA examination nor has medical opinion otherwise been obtained in connection with the  claim for a TDIU due to right hand disability.  However, on these facts, no such examination or opinion is required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the Veteran is rendered unemployable due to his service-connected disabilities, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(c)(4)(i) , 4.16 (2013; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, there is no competent, persuasive evidence  whatsoever to support a finding that the Veteran's service-connected right hand disability renders, or  has rendered, him unemployable at any  point pertinent to this appeal.   The Board notes that no VA examiner has opined as much, and the Veteran has not presented, identified, or even alluded to the existence of any competent evidence or opinion even suggesting that his service-connected right hand disability renders him unemployable, despite VA's multiple attempts to solicit and obtain  such evidence.  Accordingly, on these facts, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion on this point is not required.  See Friscia v. Brown, 7 Vet. App. 294, 297, citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

As discussed above, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris, 1 Vet. App. at 264.  VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood, 1 Vet. App. at 193; see Swann, 5 Vet. App. at 233.  Here, the Veteran has failed to provide or identify any information or evidence concerning his TDIU claim, and without his needed participation there is no means of gathering additional evidence for that claim.  

In sum, there is no competent, probative evidence to support a finding that the Veteran's service-connected right hand disability has prevented him  from obtaining or retaining substantially gainful employment.  As such, the criteria for invoking the procedures for assignment of a TDIU due to that disability, on an extra-schedular basis, are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Accordingly, the claim for a TDIU due to service-connected right hand disability, to include on an extra-schedular basis, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for a TDIU due to service-connected residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


